Citation Nr: 1230446	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a noncompensable rating for sensorineural and high frequency hearing loss, right ear.

The Veteran testified before the undersigned at a July 2012 Video Conference hearing.  The hearing transcript is of record.  

The issue of entitlement to service connection for a psychiatric disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2012 Video Conference hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in connection with the Veteran's service-connected right ear hearing loss was conducted in January 2012.  At his Video Conference hearing the Veteran testified that his hearing had deteriorated since that examination.  Specifically, he stated that although he had previously been issued hearing aids from the VA, he went to the VA in Birmingham for treatment after his January 2012 audio examination and was issued new hearing aids, which were amplified more, based on the January 2012 examination results.  See Video Conference hearing transcript.  Given the Veteran's testimony that there has been worsening, a new VA examination is required to determine the current severity of his right ear hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that the claims file does not contain VA treatment records dated before or after February 2008.  The procurement of such potentially pertinent medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As records in the possession of VA are deemed to be constructively of record, they must be obtained.  Id.

The Veteran is advised that it is his responsibility to report for VA examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain the medical records from the VA Medical Center in Birmingham, Alabama, showing treatment for the Veteran's hearing loss disability prior to or after February 2008, and any other pertinent evidence identified but not provided by the Veteran.  If the RO or the AMC is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

2.  Schedule the Veteran for a VA audiometric examination to determine the current severity of the service-connected right ear hearing loss.  
The claims folder must be made available to the examiner for review in connection with the examination.

The examiner should describe the functional effects of the hearing loss disability, including its impact on employment. 

3.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



